         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 1 of 27




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 COMMUNICATIONS GATEWAY CO.,
 LTD.,
       Plaintiff,
                                                      No. 3:20-cv-00700 (VAB)
        v.

 GARTNER, INC et al.,
     Defendants.


                     RULING AND ORDER ON PENDING MOTIONS

       Communications Gateway Co., Ltd. (“Plaintiff” or “CGC”) has sued Gartner, Inc.

(“Gartner”), Gartner’s Chief Executive Officer, Eugene Hall, and Gartner’s Chief Financial

Officer, Craig Safian (collectively, “Defendants”) for alleged violations of the Connecticut

Unfair Trade Practices Act, Connecticut General Statutes §§ 42-110 et seq. (“CUTPA”), tortious

interference with business relations, and civil conspiracy. Compl., ECF No. 1 (May 21, 2020).

       Defendants have filed a motion to dismiss all of CGC’s claims. Mot. to Dismiss, ECF

No. 14 (July 17, 2020) (“Defs.’ Mot.”); Defs.’ Mem. of L. in Supp. of Mot. to Dismiss, ECF No.

15 (July 17, 2020) (“Defs.’ Mem.”). In light of their motion to dismiss, Defendants have also

filed a motion for a temporary stay of discovery. Defs.’ Mot. for Temp. Stay of Disc., ECF No.

24 (Aug. 3, 2020) (“Defs.’ Stay”).

       For the reasons stated below, Defendants’ motion to dismiss is GRANTED and the

motion for a temporary stay of discovery is DENIED as moot.




                                                1
           Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 2 of 27




I.       FACTUAL AND PROCEDURAL BACKGROUND

         A. Factual Allegations

         Since around 2001, “CGC and its predecessor company, Communications Gateway

Asia, Ltd. (“CGA”), [allegedly] have been providing business consulting services to various

local and international entities in Thailand, including Gartner.” Compl. ¶ 9.

         Gartner allegedly is a “large, multinational company that provides business research,

consulting, and advisory services.” Id. ¶ 12. Gartner allegedly has “over 120 offices around

the world” and “generated $4.2 billion in revenue in 2019.” Id. ¶¶ 13-14. CGC alleges that

Gartner “operates many of those offices in the name of other affiliated entities.” Id. ¶ 15.

         Khun Varavich Hongladarom (“Mr. Varavich”) allegedly formed CGA in 2001, and

then formed CGC “at Gartner’s request” around 2007. Id. ¶ 10. Mr. Varavich allegedly has

served as CGC’s founder and director since it was formed. Id. ¶ 11.

         After its founding, around 2007, CGC allegedly “continued selling Gartner’s

services to various private and public entities in Thailand,” under a Sales Agent Agreement

(the “2007 Agreement”). Id. ¶ 17. The 2007 Agreement allegedly was “signed by Gartner

Ireland Limited [(“GI”)], a company based in Dublin, Ireland.” Id. ¶ 18. The 2007

Agreement allegedly “stated that it would expire on December 31, 2008,” and if it was “not

terminated or formally renewed in writing,” it would become “a month-to-month agreement

until terminated by either party.” Id. ¶ 21.

         “The 2007 Agreement [allegedly] provided that Gartner1 would pay commissions to


1
 The Court notes that the Complaint initially defines “Gartner” as the company with a principal place of business in
Connecticut, see Compl. ¶ 1, but throughout the Complaint Plaintiff seems to use “Gartner” to refer to its
subsidiaries, as well. For example, the Complaint states that “CGC and Gartner operated under the []Agreement,”
see id. ¶ 2, yet the Plaintiff makes clear in its reply to Defendants’ motion to dismiss that it does not consider it to
have had a contractual relationship with Gartner, the parent company, but instead with its affiliates. See e.g., Opp’n
to Defs.’ Mot. to Dismiss, ECF No. 30, at 1 (Sep. 4, 2020) (“Pl.’s Opp’n MTD”) (“This case centers on the

                                                           2
          Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 3 of 27




CGC [each month] based on sales revenue received by Gartner . . . . for the prior month’s

sales.” Id. ¶¶ 19-20. “CGC and Gartner operated under the 2007 Agreement, and this

month-to-month provision, until the end of 2015.” Id. ¶ 22. “During that time, CGC

[allegedly] brought in approximately $15 million of sales for Gartner.” Id. ¶ 23.

        CGC alleges that “almost immediately after the 2007 Agreement was signed, CGC

became concerned that Gartner was violating Thai tax laws and regulations.” Id. ¶ 24. This

concern allegedly also was reported by “[n]umerous CGC customers.” Id. ¶ 25. CGC

allegedly “informed Gartner of the[] concerns numerous times” beginning around 2008. Id.

¶ 26. Gartner allegedly “repeatedly responded that, because the Gartner research and

products sold in Thailand were managed by an Irish entity, which did not have a physical,

taxable presence in Ireland, Gartner was not subject to Thai taxes.” Id. ¶ 27. CGC

“disagreed with this analysis,” in part, because “Gartner regularly had employees and other

representatives in the country for extended periods of time.” Id. ¶¶ 28-29.

        Allegedly in response to voicing its concerns, Gartner told CGC to “refrain from

issuing any further e-mails on th[e] matter and strongly advis[ed] that CGC immediately

cease and desist from contacting any government authorities or outside advisors regarding

taxes as they relate to Gartner.” Id. ¶ 30 (internal quotation marks and alterations omitted).

        Around 2015, the Thai Revenue Department allegedly contacted CGC and some of

its customers to ask about Gartner’s practices and possible illegal conduct. Id. ¶ 32. CGC

allegedly “contacted Gartner at the time and informed it of the inquiry from the tax

authorities” and hired a law firm “to advise CGC on the issues raised by the government.”

Id. ¶¶ 33-34. The law firm allegedly told CGC “Gartner’s Thailand business structure and


Defendants’ conduct in Connecticut, not on other parties’ contractual relationships in Thailand.” (emphasis
omitted)).

                                                         3
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 4 of 27




use of GI to control its Thai operations likely subjected Gartner to tax liability.” Id. ¶ 35.

        It allegedly was after CGC communicated these findings to Gartner that Gartner

“decided to transition responsibility for its Thai business to a different entity, Gartner Group

(Thailand) Ltd. (‘GT’).” Id. ¶ 38. Around September 2015, “Gartner [allegedly] presented

CGC with a new Sales Agent Agreement (the ‘2016 Agreement’), which would take effect

at the beginning of 2016 and replace the 2007 Agreement.” Id. ¶ 40. CGC alleges that the

2016 Agreement “required” Mr. Varavich “to sign a personal guarantee,” the key elements

of which were allegedly “presented by Gartner as ‘boiler plate.’” Id. ¶ 41. Gartner also

allegedly “represented to CGC and its customers” that GT was “virtually wholly owned by

a Gartner subsidiary, Dataquest Incorporated, based in California,” which allegedly “was

not a valid, registered entity at that time and has not had a physical presence at the

California address Gartner provided.” Id. ¶¶ 42-43.

        After signing the 2016 Agreement, CGC allegedly “continued to sell Gartner’s

products in Thailand.” Id. ¶ 44. Similar to the 2007 Agreement, under the 2016 Agreement,

Gartner allegedly had “to pay commissions on revenues received from CGC sales.” Id. ¶ 45.

The 2016 Agreement allegedly would expire on January 31, 2017, but like the 2007

Agreement, allegedly, “could continue on a month-to-month basis thereafter until

terminated on notice by either party.” Id. ¶ 46. CGC alleges that “[b]etween January and

July 2016, [it] made approximately $1.5 million in sales” under the 2016 Agreement. Id.

¶ 47.

        On or around August 2, 2016, “Gartner informed CGC that the parties’ relationship

would not continue beyond the newly set expiration date at the end of January 2017.” Id.

¶ 48. The “termination notice [allegedly] came in the form of a letter” from Mr. Safian, who



                                                  4
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 5 of 27




is allegedly “based in Stamford,” Connecticut. Id. ¶ 50. Mr. Safian’s letter allegedly was

“delivered to [Mr.] Varavich by two [] Gartner representatives . . . at a meeting on the same

date.” Id. ¶ 51.

        At the August 2 meeting, Mr. Varavich allegedly was told that “Gartner wanted

CGC to sign a [] ‘Transition Agreement’ as part of the end of its relationship with Gartner.”

Id. ¶ 53. “Gartner’s Thai counsel” allegedly “sent the proposed Transition Agreement to

[Mr.] Varavich a week later,” on or around August 9, 2016. Id. ¶ 55. The Transition

Agreement allegedly “contained a ‘Full Release & Indemnity’ clause.” Id. ¶ 58. The clause

allegedly “required CGC to ‘indemnify, defend and hold [Gartner and its affiliates]

harmless for any tax . . . which in any way arises out of, or is in any way related to, any

alleged or actual act or omission of [Gartner or its affiliates] relating to the Sales Agent

Agreement.’” Id. (alterations in original).

        The Transition Agreement also allegedly “contained a section whereby CGC would

agree not to bring or assist in any administrative actions or government complaints,” id.

¶ 60, even though “Gartner was [allegedly] aware that the Thai authorities were actively

investigating Gartner’s business practices and tax compliance,” id. ¶ 61. CGC allegedly

“refused to agree to these terms” of the Transition Agreement and “refused to sign” it. Id.

¶ 62.

        Allegedly “four months before the 2016 Agreement terminated[,] Gartner [] stopped

paying commissions on any CGC sales made after August 2016.” Id. ¶ 66. CGC alleges that

“[d]uring the period from August 2016 through January 2017, [it] made new sales that

provided over $2.24 million in revenue to Gartner,” thereby allegedly entitling CGC “to

over $586,000 in commissions.” Id. ¶ 67. “Gartner has [allegedly] not paid any of those



                                                  5
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 6 of 27




commissions.” Id. ¶ 68 (emphasis omitted).

       Around the fall of 2016, during this alleged “period of nonpayment” Gartner “wrote

to CGC customers” allegedly stating that “GT had operated in Thailand from 1998 through

2007 and ha[d] been dormant during Gartner’s relationship with CGC.” Id. ¶¶ 69-71. Even

though Gartner allegedly told CGC customers “it always intended to revive its direct sales

model once the market was established in Thailand,” Gartner allegedly had “never

mentioned GT, its history in Thailand, or its direct sales plan to CGC prior to mid -2015.”

Id. ¶¶ 72-73. CGC alleges that, to the contrary, “Gartner had repeatedly told CGC and

CGC’s customers that it had no physical presence in Thailand.” Id. ¶ 74.

       Around January 2017, Gartner allegedly “informed CGC, through counsel, that it

would be conducting an audit of CGC’s compliance with . . . the 2016 Agreement. Id. ¶ 77

(internal quotation marks omitted). “[A]round the same time as Gartner was beginning its

audit,” Mr. Hall allegedly “began contacting CGC’s Thai customers by letter” to “inform[]

them that Gartner would begin selling its products and services directly to entities in

Thailand, through GT.” Id. ¶ 83. In late January, “[Mr.] Safian allegedly signed [a] Power of

Attorney at Gartner’s Stamford headquarters and had two other Connecticut-based Gartner,

Inc. employees sign as witnesses” to “allow a Gartner employee in Thailand to deal with

CGC’s former customers.” Id. ¶¶ 84-85. The Power of Attorney allegedly states that “[Mr.]

Safian is an ‘Authorized Director’ of GT.” Id. ¶ 86.

       Around May 2017, Gartner’s counsel allegedly “confirmed . . . that Gartner was

withholding commissions while the audit proceeded.” Id. ¶ 81. CGC alleges that it

“endeavored to cooperate and provide information and access to Gartner and its counsel”

throughout the audit, id. ¶ 87, “but still did not receive payment for any commissions



                                                 6
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 7 of 27




relating to sales from September 2016 through January 2017,” id. ¶ 92.

       On or around August 27, 2018, “Gartner [allegedly] sent a letter to [Mr.] Varavich

and CGC concluding that its audit had ‘not revealed any facts indicating a high probability

of a compliance violation.’” Id. ¶ 93. Later, Gartner allegedly told CGC “that Gartner would

only pay the outstanding commission amount after subtracting over $60,000 of accounting

and legal costs . . . [allegedly] incurred to conduct the . . . audit after the 2016 Agreement

expired.” Id. ¶ 97. CGC alleges that “[n]either the 2007 Agreement nor the 2016 Agreement

requires CGC to pay Gartner’s audit expenses and neither Agreement allows Gartner to

withhold commission payments as compensation for such costs,” id. ¶ 98, and “in past

years, when Gartner elected to conduct standard accounting audits of CGC’s records,

Gartner never attempted to recover the related costs from CGC,” id. ¶ 99.

       CGC also alleges that Gartner “conditioned any payment of the [allegedly] owed

commissions in 2018 on CGC signing . . . a ‘Settlement Agreement.’” Id. ¶ 100. The

proposed settlement agreement allegedly “required CGC and [Mr.] Varavich to release any

and all claims against Gartner and to further indemnify Gartner and its affiliates against

potential claims arising from their actions in Thailand.” Id. ¶ 101.

       Around 2019, Thailand’s Department of Special Investigations allegedly “evaluated

Gartner’s historical tax policies and regulatory compliance and referred the case to the

country’s Ministry of Commerce and Revenue Department.” Id. ¶ 107.

       Gartner allegedly “has not paid any amount of commissions to CGC for [CGC’s]

sales from September 2016 through January 2017.” Id. ¶ 103.




                                                  7
          Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 8 of 27




         B. Procedural History

         On May 21, 2020, CGC filed its Complaint against Defendants with three causes of

action: violation of the Connecticut Unfair Trade Practices Act (“Count I”); tortious interference

with business relations (“Count II”); and civil conspiracy (“Count III”). Compl.

         On July 17, 2020, Defendants filed a motion to dismiss the Complaint. Defs.’ Mot.; Defs’

Mem.; Decl. of Derek Seow in Supp. of Mot. to Dismiss, ECF No. 16 (July 17, 2020) (“D.S.

Decl.”); Aff. of Sayan Atthaworadej, ECF No, 17 (July 17, 2020) (“S.A. Aff.”).

         On July 30, 2020, this Court adopted a scheduling order in this case. Scheduling Order,

ECF No. 20 (July 30, 2020) (“Scheduling Order”).

         On August 3, 2020, Defendants moved to stay discovery. Defs.’ Stay.

         On September 4, 2020, CGC filed its opposition to Defendants’ motion to dismiss. Pl.’s

Opp’n MTD.

         On September 23, 2020, CGC filed its opposition to Defendants’ motion to stay

discovery. Opp’n to Defs.’ Mot. for Temp. Stay of Disc., ECF No. 33 (Sept. 23, 2020) (“Pl.’s

Opp’n Stay”).

         On September 24, 2020, Defendants filed their reply to CGC’s opposition to the motion

to dismiss. Reply in Further Supp. of Defs.’ Mot. to Dismiss, ECF No. 34 (Sept. 24, 2020)

(“Reply MTD”); Reply Decl. of Derek Seow, ECF No. 35 (Sept. 24, 2020) (“Reply D.S. Decl.”).

         On October 7, 2020, Defendants filed their reply to CGC’s opposition to the motion to

stay discovery. Reply in Further Supp. of Defs.’ Mot. for Temp. Stay of Disc., ECF No. 36 (Oct.

7, 2020).

         On March 10, 2021, the Court held a motion hearing. Min. Entry, ECF No. 41 (Mar. 10,

2021).



                                                 8
          Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 9 of 27




II.      STANDARD OF REVIEW

      A. Rule 12(b)(6)

         A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

         When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss




                                                   9
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 10 of 27




for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”)).

       A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

    B. Rule 26(c)

       Under Federal Rule of Civil Procedure 26(c), the court has the discretion to stay

discovery for good cause. See Fed. R. Civ. P. 26(c). The party seeking a stay of discovery bears

the burden of showing good cause. Chamberlain v. Farmington Sav. Bank, 247 F.R.D. 288, 290

(D. Conn. 2007). While a pending dispositive motion is not, in itself, an automatic ground for a

stay, Josie-Delerme v. Am. Gen. Fin. Corp., No. CV 2008-3166(NG), 2009 WL 497609, at *1

(E.D.N.Y. Feb. 26, 2009), a party may establish “good cause” by showing that it has filed a

dispositive motion, including a motion to dismiss or to compel arbitration. Morien v. Munich

Reinsurance Am., Inc., 270 F.R.D. 65, 67 (D. Conn. 2010) (citing Cuartero v. United States, No.

3:05-CV-1161(RNC), 2006 WL 3190521, at *1 (D. Conn. Nov. 1, 2006)).

       Courts consider three factors when determining whether a stay of discovery pending a

dispositive motion is appropriate: “1) Whether the defendant has made a strong showing that the

plaintiff's claim is unmeritorious; 2) The breadth of discovery and the burden of responding to it;



                                                 10
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 11 of 27




and 3) The risk of unfair prejudice to the party opposing the stay.” Morien, 270 F.R.D. at 67.

Courts may also consider “the nature and complexity of the action[,] the type of motion and

whether it is a challenge as a matter of law or to the sufficiency of the allegations, and the

posture or stage of the litigation.” Josie-Delerme, 2009 WL 497609, at *1.

       When a dispositive motion would remove the litigation to another forum, good cause may

require a stay. See Transunion Corp. v. PepsiCo, Inc., 811 F.2d 127, 130 (2d Cir. 1987)

(upholding trial court's decision to stay discovery pending decision on forum non conveniens

motion, because permitting discovery would defeat the purpose of the motion).

III.   DISCUSSION

       Defendants have moved to dismiss all three causes of action brought against them: the

Connecticut Unfair Trade Practices Act claim (“Count I”); the tortious interference with business

relations claim (“Count II”); and the civil conspiracy claim (“Count III”).

       The Court will address each of these claims in turn, but first addresses whether this Court

is the appropriate forum for this case, and even if not, whether the subject matter of this lawsuit

should be arbitrated, rather than litigated before this Court.

           A. The Applicability of the Doctrine of Forum Non Conveniens

       A district court may dismiss an action under the doctrine of forum non conveniens when

it appears that a foreign forum would be more convenient, fair, or sparing of judicial

resources. See Sinochem Int'l Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 432 (2007). To

determine whether forum non conveniens dismissal is appropriate, the court must apply a three-

step inquiry. See Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir. 2005).

“First, the court must determine the degree of deference properly accorded the plaintiff's choice

of forum.” Overseas Media, Inc. v. Skvortsov, 277 F. App’x. 92, 96 (2d Cir. 2008) (internal



                                                 11
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 12 of 27




quotations omitted). Second, the court must determine if there is an ad equate alternative

forum. Id. Third, if an adequate alternative forum exists, then the court must weigh the relative

convenience of each forum by evaluating certain private and public interest factors and

determining if they weigh in favor of dismissal. Id.

       Defendants argue that: (1) “Plaintiff’s choice of forum is entitled to no deference”; (2)

there is “an adequate alternative forum in Thailand”; and (3) “private and public interests all

reveal Connecticut to be disinterested in the true nucleus of this case, the Thailand-based

business relationship between Plaintiff and Gartner Thailand.” Defs.’ Mem. at 8. Defendants

argue that this litigation was brought to this Court as evidence of “forum shopping.” Id. at 9.

       In their view, because “Plaintiff is not a U.S. citizen” and “the dominant relationship of

Thailand to the disputed issues . . . Connecticut would be a far less convenient place for Plaintiff

to pursue [its] claims.” Id. at 10. According to Defendants, the “crux of the allegations of the

Complaint is the retaliatory actions Defendants allegedly took[,] . . including[, inter alia,]

terminating the 2016 Agreement . . . and initiati[on] of an audit of Plaintiff’s Thai business

records by Thai legal and financial advisors.” Id. Defendants argue that “[e]vidence of the[]

[alleged] activities is in Thailand,” thereby making “Thailand a [] more convenient place for the

Plaintiff to litigate.” Id. at 11. Defendants claim that CGC’s “reluctance to pursue its [allegedly]

contractually agreed-to arbitration rights” is a sign of forum shopping. Id.

       Defendants also argue that “[f]act witnesses, including employees of Plaintiff, will be

located in Thailand, and to the extent they do not voluntarily submit to discovery, this [C]ourt

would have no means to compel them.” Id. at 11-12. Defendants argue that “[their] amenability

to suit in Connecticut and availability of legal assistance[] are at best neutral,” by relying on the

decision of the district court, in Melgares v. Sikorsky Aircraft Corporation, to argue that “a



                                                 12
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 13 of 27




plaintiff’s choice to initiate suit in the defendant’s home forum . . . only merits heightened

deference to the extent that the plaintiff and the case possess bona fide connections to, and

conveniens factors favor, that forum.” Id. at 12 (quoting Melgares, 613 F. Supp. 2d 231, 244 (D.

Conn. 2009)).

       Defendants further argue that CGC “is eschewing its contractual right to arbitrate its

previously asserted commission claims in favor of bringing claims in the United States that, if

successful, would afford the possibility of punitive damages.” Id. at 13 (citing Friedman v.

SThree plc, No. 3:14-CV-378 (AWT), 2018 WL 5993921, at *6 (D. Conn. Sept. 28, 2018)

(“[T]he fact that the plaintiff can seek in this action three times his career income losses as

damages under the Connecticut Unfair Trade Practices Act, but cannot do so under [foreign] law,

does not make the [foreign forum] a forum that is not adequate.”)).

       They argue that “either the Singapore Arbitration Tribunal or the courts in Thailand

provide an adequate forum for this dispute,” id. at 14 (emphasis omitted), alleging that

“Defendants are amenable to service of process in Thailand”; “the subject matter of this dispute

is litigable in Thailand”; and “Thai courts are independent and well-established, and fully

capable of handling disputes such as this,” id. at 15.

       Finally, Defendants argue that “[t]he private interest factors here favor dismissal because

the vast majority of the critical sources of proof—including both party and non-party witnesses

as well as documents—are located in Thailand or are otherwise outside of Connecticut.” Id. at

16. They argue further that

                as a matter of public interest, Thailand has a far greater interest in
                the resolution of this dispute. Any court deciding this matter will
                necessarily be required to address not only substantive issues
                regarding Gartner Thailand’s tax liability[,] but also the terms of the
                2016 Agreement, which was executed and carried out in Thailand .



                                                  13
           Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 14 of 27




Id. at 18.

        CGC argues that its lawsuit “center[s] on extracontractual conduct by the Defendants in

Stamford, Connecticut.” Pl.’s Opp’n MTD at 10. CGC also argues that “much of the evidence

and witnesses relevant to that Connecticut activity is likely located within this district, this

district is plainly convenient to the defendants, and the private and public interests at play weigh

in favor of litigating here.” Id. In its view, the “decision to come to Connecticut to resolve these

claims ‘where all defendants were amendable to suit (and where some reside or are incorporated)

is properly viewed as a strong indicator that convenience, and not tactical harassment of an

adversary, informed its decision to sue outside its forum.’” Id. at 13-14 (quoting Norex, 416 F.3d

at 155).

        The Court disagrees.

        “The forum non conveniens determination is committed to the sound discretion of the

trial court,” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 (1981), and the defendant seeking

dismissal bears the burden of demonstrating that the forum is not convenient. See PT United Can

Co. Ltd. v. Crown Cork & Seal Co., Inc., 138 F.3d 65, 74 (2d Cir. 1998). “Throughout this

analysis, the defendant bears the burden of showing that each step tilts strongly in favor of trial

in the foreign forum.” In re Ski Train Fire, 499 F. Supp. 2d 437,441 (S.D.N.Y. 2007) (quoting

Wiwa v. Royal Dutch Petroleum Co., 225 F.3d 88, 108 (2d Cir. 2000)) (internal quotation marks

and alteration omitted).

        The first factor, the degree of deference to be given to Plaintiff’s choice of forum, clearly

favors the Defendants. “[T]he choice of a United States forum by a foreign plaintiff is entitled to

less deference.” Iragorri v. United Techs. Corp., 274 F.3d 65, 71-72 (2d Cir. 2001) (en banc)

(citing Piper, 454 U.S. at 255-56, for the proposition that: “When the plaintiff is foreign, . . .



                                                  14
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 15 of 27




[the] assumption [favoring the plaintiff’s choice of forum] is much less reasonable.” (alterations

in original)). And CGC “is a private limited company organized under the laws of Thailand with

a principal place of business in Thailand.” Compl. ¶ 2.

       Moreover, “the more it appears that a domestic or foreign plaintiff’s choice of forum has

been dictated by reasons that the law recognizes as valid, the greater the deference that will be

given to the plaintiff’s forum choice.” Iragorri, 274 F.3d at 71-72. But, as discussed further

below, CGC’s lawsuit here, after having tried and failed to have similar or the same issues

litigated in the courts of Thailand – rather than before the Singapore International Arbitration

Centre – suggests the type of forum shopping where little to no deference to CGC’s choice of

forum is appropriate. See id. at 72 (“[T]he more it appears that the plaintiff’s choice of a U.S.

forum was motivated by forum-shopping reasons – such as attempts to win a tactical advantage

resulting from local laws that favor the plaintiff’s case, the habitual generosity of juries in the

United States or in the forum district, the plaintiff’s popularity or the defendant’s unpopularity in

the region, or the inconvenience and expense to the defendant resulting from litigation in that

forum – the less deference the plaintiff’s choice commands and, consequently, the easier it

becomes for the defendant to succeed on forum non conveniens motion by showing that

convenience would be better served by litigating in another country’s courts.”).

       Accordingly, the first factor favors dismissal of this lawsuit on the grounds of forum non

conveniens.

       As to the second factor, “whether an adequate alternative forum exists,” id. at 73, the

availability of an alternative forum, the Singapore International Arbitration Centre, also favors

this case’s dismissal. While CGC argues that it should be not bound by the 2016 Agreement’s

arbitrability clause, their claims are so closely related to and dependent upon the 2016



                                                 15
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 16 of 27




Agreement, that “the subject matter of [this] dispute [is] intertwined with the contract providing

for arbitration." Sokol Holdings v. BMB Munai, Inc., 542 F.3d 354, 361 (2d Cir. 2008); see id.

(“The promise to arbitrate by x, the entity opposing arbitration was reasonably seen on the basis

of the relationships among the parties as extending not only to y, its contractual counterparty, but

also to y1, an entity that was, or would predictably become, with x’s knowledge and consent,

affiliated or associated with y in such a manner as to make it unfair to allow x to avoid its

commitment to arbitrate on the ground that y1 was not the very entity with which x had a

contract.”).

       Accordingly, the second factor, whether an adequate alternative forum

exits, favors granting the motion for forum non conveniens.

       Finally, having determined that an adequate alternative forum exists, this Court “must

balance two sets of factors to ascertain whether the case should be adjudicated in the plaintiff’s

chosen forum or in the alternative forum proposed by the defendants.” Id. First,

               [there] are the private interest factors – the convenience of the
               litigants. These include: “the relative ease of access to sources of
               proof; availability of compulsory process for attendance of
               unwilling, and the cost of obtaining attendance of willing, witnesses;
               possibility of view of premises, if view would be appropriate to the
               action; and all other practical problems that make trial of a case easy,
               expeditious, and inexpensive.”

Iragorri, 274 F.3d. at 73-74 (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)).

Second, there are “public interest factors,” id. at 74, such as whether jury service would “be

imposed upon the people of a community which has no relation to the litigation,” and having a

court “untangle problems in conflict of laws, and in law foreign to itself,” id. (quoting Gilbert,

330 U.S. at 508-09).




                                                 16
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 17 of 27




       As to the private factors, while CGC argues that the witnesses and locus of this lawsuit is

Connecticut, as Defendants point out, their Complaint focuses on actions and resulting losses

connected to events in Thailand. See, e.g., Compl. ¶ 115 (“Gartner’s wrongful conduct also

includes its withholding of sales commissions GT unquestionably owes to CGC and its attempt

to strongarm, coerce, and intimidate CGC by engaging in a lengthy, unwarranted, and baseless

audit, all in retaliation for CGC’s tax compliance warnings and refusal to execute a Transition

Agreement . . . .”); Compl. ¶ 121 (“CGC’s losses include but are not limited to the commissions

wrongfully withheld by Gartner and GT, renewal commissions that CGC would and should have

earned, and interest.”).

       For example, an audit allegedly undertaken at the request of Defendants is central to

CGC’s underlying claims. See, e.g., Compl. at 1 (alleging Defendants “initiat[ed] a phony ‘audit’

of CGC’s past work . . . .”); id. ¶ 77 (alleging that “after failing to pay any commissions on sales

made in the prior four months, and beginning its campaign to convince its Thai customer base to

buy its products and services directly, Gartner informed CGC, through counsel, that it would be

conducting an ‘audit’ of CGC’s compliance with provisions of the 2016 Agreement relating to

various anti-corruption laws, treaties, and regulations”); id. ¶ 79 (“Gartner had never conducted

any audits relating to CGC’s compliance with applicable laws pursuant to either the 2007

Agreement or the 2016 Agreement.”); id. ¶ 80 (“But now that Gartner had decided to terminate

its longstanding business relationship with CGC and withhold unquestionably owed commission

payments, it elected to undertake a sham audit to justify its otherwise unsupportable conduct.”).

       That audit, however, took place in Thailand, not Connecticut, or anywhere else in the

United States. See D.S. Decl. ¶ 13 (“The entire audit took place in Thailand.”). As a result, any

witnesses regarding that audit would be in Thailand as well. See id. (“Gartner Thailand’s audit



                                                17
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 18 of 27




team was comprised of legal advisors from a law firm based in Bangkok, Thailand, and financial

advisors with an office in Bangkok. To conduct the audit, the audit team was directed by CGC to

two different facilities in Thailand. Khun Varavich Hongladarom, CGC’s Thai advisor and

CGC’s legal advisor from a law firm based in Bangkok participated in the audit on behalf of

CGC.”).

       These and other witnesses based in Thailand, however, may not be as readily available in

the United States if the case remains here, see Renesselaer Polytechnic Inst. v. Apple, Inc., No.

1:13-cv-0633 (DEP), 2014 WL 12586845, at *4 (N.D.N.Y. Apr. 21, 2014) (summarizing the

complications with the taking of depositions of witnesses in Thailand), a matter further

complicated by Thailand not being a party to the Hague Evidence Convention , see 20:

Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters (last updated Mar. 4, 2020), http://www.hcch.net/en/instruments/conventions/status-

table/?cid=82 (last visited Mar. 31, 2021).

       As to the public factors, given that the issues here are inextricably intertwined with

matters of Thai law, see, e.g., D.S. Decl. ¶ 13 (referencing the engagement of Thai lawyers by

both sides regarding the audit issue), these factors too favor the grantin g of the motion for forum

non conveniens. As a result, this third factor, the balancing of the private and public interest

factors, weighs in favor of this case’s dismissal.

       Accordingly, having weighed all of the relevant factors, Defendants’ motion to dismiss

for forum non conveniens will be granted.

           B. The Arbitrability of the Dispute

       Even if the Court did not dismiss this case under the doctrine of forum non conveniens,

the underlying 2016 Agreement warrants dismissal of this case.



                                                 18
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 19 of 27




       “The Second Circuit has established a two-part for determining arbitrability of claims not

involving federal statutes: (1) whether the parties agreed to arbitrate disputes at all; and (2)

whether the dispute at issue comes within the scope of the arbitration agreement.” ACE Cap. Re

Overseas Ltd. v. Central United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002). If “the existence of

an arbitration agreement is undisputed, doubts as to whether a claim falls within the scope of that

agreement should be resolved in favor of arbitrability.” Id. at 29.

       Defendants argue that “[t]he 2016 Agreement contains a dispute resolution provision

requiring that claims arising out of or in connection with this Agreement be submitted to

arbitration.” Defs.’ Mem. at 20 (internal quotation marks omitted). Defendants argue that CGC

“agreed to a valid and binding Arbitration Agreement,” id. (emphasis omitted), and CGC’s

“claims fall squarely within the scope of th[at] Arbitration Agreement,” id. at 24 (emphasis

omitted). Defendants further argue that CGC “signed the 2016 Agreement” and “[n]owehere in

the Complaint does [CGC] allege that any of the provisions in the 2016 Agreement are invalid.”

Id. at 20. Defendants also allege that “executives and directors of the signatory ([Mr.] Safian)

and the non-signatory ([Mr.] Hall and [Mr.] Safian) have a sufficiently close relationship to estop

attempts to circumvent an agreement to arbitrate.” Id. at 23 (citing Hird v. iMergent, Inc., No.

10-cv-166 (DLC), 2011 WL 43529, at *3 (S.D.N.Y. Jan. 6, 2011)).

       CGC argues that the Defendants were not parties to the 2016 Agreement, and they

therefore cannot enforce its provisions. See e.g., Pl.’s Opp’n MTD at 19 (“[T]he arbitration

clause contained in th[e 2016] Agreement only applies to claims between the parties[,] [and]

CGC did not agree to arbitrate claims against anyone other than GT, including Defendants.”

(emphasis omitted)).




                                                 19
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 20 of 27




       Defendants admit “[t]here is a separate question as to whether the valid and binding

arbitration clause in the 2016 Agreement extends to the Defendants in this action as non -

signatories.” Defs.’ Mem. at 21. But they argue that “Gartner and its executives are [] not third

parties capable of interfering with Gartner Thailand’s decision to engage or disengage with a

sales agent like the Plaintiff—they are the intended beneficiary of it.” Id. at 34.

       The Court agrees.

       As discussed above, because the “subject matter of [this] dispute [is] intertwined with the

contract providing for arbitration,” Sokol Holdings, 542 F.3d at 361 (2d Cir. 2008), Defendants

can seek to enforce the 2016 Agreement, particularly since CGC seeks to uses its provisions to

further its claims. Cf. Conn. Gen. Life Ins. Co. v. Houston Scheduling Servs., Inc., No: 3:12-CV-

01456 (MPS), 2013 WL 4647252 at *9 (D. Conn. Aug. 29, 2013) (“[E]ven if Plaintiff does not

rely on the contracts to prove its case – which is doubtful, in light of its repeated allegations

about being duped into paying out-of-network rates instead of the in-network rates mandated by

the contracts – Defendants will surely raise the contracts as part of their defense, at the very least

to argue that they should not, as a matter of equity, be required to reimburse Plaintiff for all

amounts paid, but only for those amounts above and beyond those permitted by the contracts.”);

id. at 10 (“The relationship between the non-signatory Defendants and the imaging centers that

signed the contracts is sufficient to permit Defendants to compel CGLIC to arbitrate its claim.”).

Having decided that the 2016 Agreement applies, even if there are doubts about its applicability

here, that issue “should be resolved in favor of arbitrability.” ACE Cap. Re Overseas Ltd., 307

F.3d at 29. As a result, this dispute should be resolved in arbitration, not here.

       Accordingly, if this case was not dismissed under the doctrine of forum non conveniens,

the arbitrability of these claims under the 2016 Agreement would warrant its dismissal.



                                                 20
          Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 21 of 27




             C. The Underlying Claims

         While this case should be dismissed under the doctrine of forum non conveniens, or

because of the arbitrability of these claims under the 2016 Agreement, each of CGC’s claims

also fail as a matter of law. 2

                  i.   The Connecticut Unfair Trade Practices Act Claim

         The Connecticut Unfair Trade Practices Act provides that “[n]o person shall engage in

unfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce.” Conn. Gen. Stat. § 42-110b(a).

                  Connecticut has adopted the [Federal Trade] Commission’s
                  ‘cigarette rule’ to determine whether a practice is unfair under
                  CUTPA. The factors to be weighed . . . are ‘(1) [w]hether the
                  practice, without necessarily having been previously considered
                  unlawful, offends public policy…; (2) whether it is immoral,
                  unethical, oppressive, or unscrupulous; (3) whether it causes
                  substantial injury to consumers.’

Fabri v. United Techs. Int'l, Inc., 387 F.3d 109, 120-21 (2d Cir. 2004) (citation omitted) (quoting

Cheshire Mortg. Serv. Inc. v. Montes, 223 Conn. 80, 105-06 (1992)); see Naples v. Keystone

Bldg. & Dev. Corp., 295 Conn. 214, 227-28 (2010) (referencing the cigarette rule’s three factors

and adding that “not every contractual breach rises to the level of a CUTPA violatio n”).

         Defendants argue that “[t]here is no CUTPA claim here because the trade or commerce to

which the alleged conduct relates occurred outside of this state, in Thailand.” Defs.’ Mem. at 30.

They allege that CGC has “no connection whatsoever with Connecticut. . . [and] the contract that




2
  While Defendants raises statute of limitations issues with respect to each of CGC’s three claims, the Court does not
reach that issue, finding that these matters – if the case had continued here – would be better addressed after
discovery and on a motion for summary judgment, rather than at the motion to dismiss stage. Cf. Pinkston v.
Connecticut, No. 3:09-cv-633 (JCH), 2009 WL 2852907, at *2 (D. Conn. Sept. 2, 2009) (“While a statute of
limitations defense is not ordinarily considered on a motion to dismiss, it is appropriate if the dates in question are
undisputed.” ).


                                                         21
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 22 of 27




underlies [CGC]’s CUTPA claims expressly states that it is governed by the laws of Thailand.”

Id. at 32.

        CGC argues that “CUTPA does apply” in this case, because the claim is that “Defendants

violated the statute in Connecticut, causing harm elsewhere.” Pl.’s Opp’n MTD at 29 (emphasis

omitted). CGC alleges that the “statutory language [of CUTPA] allows a non-Connecticut

plaintiff to bring a CUTPA claim against a Connecticut-based company, so long as the allegedly

wrongful conduct took place in Connecticut.” Id. CGC argues that by having claims against

“Defendants [] working in Stamford[, Connecticut]” and “Connecticut-based” has “establish[ed]

the required ‘nexus’ between Connecticut and the conduct in question, to state a claim for relief.”

Id. at 32.

        The Court disagrees.

        The scope of CUTPA “is plain and ambiguous; it proscribes only unfair trade practices

occurring within the state of Connecticut.” W. Dermatology Consultants, P.C. v. VitalWorks,

Inc., 146 Conn. App. 169, 187-188 (2013). There, the Connecticut Appellate Court “decline[d] to

give [] effect to [CUTPA] for actions taken in the pursuit of trade or commerce occurring wholly

outside the state.” Id. at 188. While some of the Defendants may be located in the state of

Connecticut, see Compl. ¶ 111, CGC seeks relief from their decisions regarding business

activities that occurred not in Connecticut, but in Thailand, see id. ¶ 115. Indeed, the business

relationship allegedly wrongfully terminated, the sales commissions allegedly wrongly withheld,

and audit inappropriately undertaken, as well as the financial losses allegedly lost as a result of

all of these actions, all occurred in Thailand. See id.; id. ¶ 44; id. ¶ 101; id. at 1. As the

Connecticut Supreme Court held in affirming the Connecticut Appellate Court’s decision:

                although Connecticut undoubtedly ha[d] an interest in applying its
                law to ensure that local businesses do not engage in unfair trade


                                                   22
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 23 of 27




               practices in this state, that interest is not especially strong in the
               present case in view of the limited nature of the contact that occurred
               between the parties in Connecticut.

W. Dermatology Consultants, P.C. v. VitalWorks, Inc., 322 Conn. 541, 561 (2016).

       Accordingly, CGC’s CUTPA claim, based wholly on business activity occurring in

Thailand, would be dismissed, if this case was not dismissed under the doctrine of forum non

conveniens, or because of the arbitrability of these claims under the 2016 Agreement.

       ii.     The Tortious Interference with Business Relations Claim

Under Connecticut law,

               [a] successful action for tortious interference with business
               expectancies requires the satisfaction of three elements: (1) a
               business relationship between the plaintiff and another party; (2) the
               defendant's intentional interference with the business relationship
               while knowing of the relationship; and (3) as a result of the
               interference, the plaintiff suffers actual loss.

Am. Diamond Exch., Inc. v. Alpert, 101 Conn. App. 83, 90 (internal quotation marks

omitted), cert. denied, 284 Conn. 901 (2007). Connecticut courts have “recognized that not every

act that disturbs a business expectancy is actionable,” and that the interference alleged must be

“wrongful by some measure beyond the fact of the interference itself.” Id. As a result, “the

plaintiff must plead and prove at least some improper motive or improper means,” and that “the

defendant was guilty of fraud, misrepresentation, intimidation or molestation . . . or that the

defendant acted maliciously.” Id.

       CGC argues that “[it] had a longstanding and existing business relationship with GI as of

2015,” Compl. ¶ 130, and “an existing business relationship with GT, beginning January 1,

2016,” id. ¶ 132. CGC alleges that Defendants “interfered with [its] business relationship with GI

by directing GI to terminate the 2007 Agreement in response to CGC raising valid tax concerns,”

id. ¶ 134, and Defendants “interfered with CGC’s business relationship with GT by directing GT

                                                 23
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 24 of 27




to terminate the 2016 Agreement in response to CGC raising its tax concerns,” id. ¶ 137. CGC

argues that Defendants’ alleged interference was “to retaliate against and punish [it] for

raising . . . tax concerns.” Id. ¶ 140.

        Defendants argue that “‘there can be no tortious interference of [a] contract by someone

who is directly or indirectly a party to the contract.’” Defs.’ Mem. at 32 -33 (alteration in

original) (quoting Boulevard Assocs. v. Sovereign Hotels, Inc., 72 F.3d 1029, 1035 (2d Cir.

1995)). Defendants argue that, as the parent company of GI and GT, they could not tortiously

interfere by intimidating the plaintiff because “tortious interference with contract requires the use

of improper means to induce a party to breach the agreement; thus, the parent’s actions had to

intimidate the subsidiary, not the plaintiff.” Id at 33 (internal quotation marks and alterations

omitted). Furthermore, they state that they are “not third parties capable of interfering with

Gartner Thailand’s decision to engage or disengage with a sales agent like the Plaintiff [,

because] [Gartner] [is] the intended beneficiary of it.” Id at 34.

        CGC argues that “[t]he Second Circuit was clear that its Boulevard Assoc[iates] decision

does ‘not demarcate with precision what sort of behavior on the part of a sole shareholder would

be unacceptable.’” Pl.’s Opp’n MTD at 34 (quoting Boulevard Assocs., 72 F.3d at 1037).

        The Court disagrees.

        The Second Circuit in Boulevard Associates affirmed what numerous Connecticut

courts already had held that “there can be no tortious interference of contract by someone

who is directly or indirectly a party to the contract.” 72 F.3d at 1035 (also collecting cases).

And “[g]enerally, a parent corporation does not, under Connecticut law, ‘tortiously’

interfere with a contract when it directs its wholly owned subsidiary to breach a contract

that threatens a present economic interest of the subsidiary.” Id. at 1039. Of course, “a sole



                                                 24
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 25 of 27




shareholder, motivated purely by self -interest, where that self-interest is contrary to the

interests of the subsidiary, could in some circumstances be held liable for tortious

interference when it directs its subsidiary to breach a contract.” Id. at 1038.

       But that is not the case here. CGC instead alleges – and the Complaint is replete with

allegations – that the Defendants’ actions harmed them, not the subsidiaries. See, e.g.,

Compl. ¶ 103 (alleging that Defendants had “not paid any amount of commissions to CGC

for [CGC’s] sales from September 2016 through January 2017”). Indeed, CGC’s Complaint

can only be reasonably construed as alleging that the Defendants acted not against the self -

interest of any subsidiary entity in Thailand, but against CGC’s self-interest.

       Accordingly, even if this case was not dismissed under the doctrine of forum non

conveniens, or because of the arbitrability of these claims under the 2016 Agreement, CGC’s

tortious interference claim would be dismissed.

           D. The Civil Conspiracy Claim

       To maintain a civil action for conspiracy a plaintiff must prove:

               (1) a combination between two or more persons, (2) to do a criminal
               or an unlawful act or a lawful act by criminal or unlawful means, (3)
               an act done by one or more of the conspirator pursuant to the scheme
               and in furtherance of the object, (4) which act results in damage to
               the plaintiff.

Macomber v. Travelers Prop. and Cas. Corp., 277 Conn. 617, 635-36 (2006) (quoting Harp v.

King, 266 Conn. 747, 779 (2003)).

       There is no independent claim for civil conspiracy, but rather, “[t]he action is for

damages caused by acts committed pursuant to a formed conspiracy rather than by the

conspiracy itself . . . to state a cause of action, a claim of civil conspiracy must be joined with an




                                                 25
         Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 26 of 27




allegation of a substantive tort.” Id. at 636 (citing Harp, 266 Conn. at 779 n.37) (emphasis in

original).

         Defendants argue that CGC “has no viable tort or contract claim to support its civil

conspiracy claim,” thereby making dismissal of the civil conspiracy claim appropriate. Defs.’

Mem at 35.

         The Court agrees.

         “[T]o state a cause of action, a claim of civil conspiracy must be joined with an allegation

of a substantive tort.” Macomber, 277 Conn. at 636. The dismissal of CGC’s other claims under

CUTPA and for tortious interference with a contract thus is fatal to CGC’s civil conspiracy

claim.

         Accordingly, Defendants’ motion to dismiss the civil conspiracy claim would be granted,

if the case was not otherwise dismissed because under the doctrine of forum non conveniens and

the arbitrability of this case.

             E. The Motion to Stay

          “‘[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.’” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir.

2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); accord Clinton v. Jones, 520

U.S. 681, 706 (1997) (“[T]he District Court has broad discretion to stay proceedings as an

incident to its power to control its own docket.”) (citing Landis, 299 U.S. at 254); see also Dietz

v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (“[D]istrict courts have the inherent authority to

manage their dockets and courtrooms with a view toward the efficient and expedient resolution

of cases.”); Hicks v. City of N.Y., 268 F. Supp. 2d 238, 241 (E.D.N.Y. 2003) (“It is well



                                                 26
        Case 3:20-cv-00700-VAB Document 43 Filed 03/31/21 Page 27 of 27




established that district courts have discretionary authority to stay a case when the interests of

justice so require.”). “The person seeking a stay ‘bears the burden of establishing its need.’”

Louis Vuitton, 676 F.3d at 97 (quoting Jones, 520 U.S. at 708).

       Having determined that this case should be dismissed, the motion to stay is now moot.

IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss is GRANTED, and the

motion for a temporary stay of discovery is DENIED as moot.

       The Clerk of the Court is respectfully directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 31st day of March, 2021.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 27
